Case 6:21-cv-00002-SEH Document5 Filed 05/07/21 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

JAMES A. TATE, Cause No. CV 21-02-H-SEH
Petitioner,

ORDER

VS.

PETER BLUDWORTH; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

 

On January 11, 2021, Petitioner James A. Tate (“Tate”) filed a petition for
habeas corpus relief under 28 U.S.C. § 2254.!

I. Procedural History

Tate was sentenced in Montana State Court on J anuary 15, 2019, for a fifth
felony Driving Under the Influence offense.” In 2020, Tate filed a petition for writ

of habeas corpus with the Montana Supreme Court alleging: (1) that he was

 

! See Doc. 1.
2 See Doc. 1. at 9; see also Doc. 1-1 at 2.
Case 6:21-cv-00002-SEH Document5 Filed 05/07/21 Page 2 of 4

serving a false sentence; (2) that Montana Board of Pardons and Parole (“the
Board”) should have granted him parole; and (3) that his sentence violated double
jeopardy principles.’

The Montana Supreme Court determined: (1) Tate was not serving a false
sentence; (2) that Tate’s remaining arguments lacked merit; and (3) that Tate was
free to reapply for placement in a pre-release center (“PRC”) and if denied
placement in a PRC, he could reapply for an appearance before the Board.* The
petition was denied.

II. Tate’s Claims

This Court may entertain a petition for a writ of habeas corpus on “behalf of
a person in custody by reason of judgment of a State court only on the ground that
he is in custody in violation of the Constitution or laws or treaties of the United
States.”> No viable basis to entertain the habeas petition is pleaded.

Tate reiterates his claim that the Board violated his parole opportunity by
including a false sentence regarding a purported revocation in his file, which
prevents his placement in a PRC.® He also asks this Court to: (1) dismiss his

current charge with prejudice due to a purported double jeopardy violation; (2)

 

3 See Doc. 1-3.

4 Doc. 1-3 at 2.

328 U.S.C. §2254(a).
® Doc. 1. at 9
Case 6:21-cv-00002-SEH Document5 Filed 05/07/21 Page 3 of 4

order his immediate release from custody; and (3) commute the remainder of his 5-
year sentence.’

Tate’s transfer to the Missoula Pre-Release Center renders his claim moot.®
To the extent that he believes there is misinformation in his parole file, that issue
involves the interpretation and application of state law and administrative rules, not
subject to review by this Court.’

The Montana Supreme Court’s denial of Tate’s state habeas petition was not
objectively unreasonable. This Court must afford deference to that decision.!° The
petition is denied.

Ill. Certificate of Appealability

“The district court must issue or deny a certificate of appealability [“COA”]
when it enters a final order adverse to the applicant.”!! A COA should issue as to
those claims on which a petitioner makes a “substantial showing of the denial of a
constitutional right.”!* In this case, however, Tate has not made a substantial
showing that he was deprived of a constitutional right.

Further, because Tate has not met his burden of overcoming AEDPA’s

deferential standard, reasonable jurists would find no basis to encourage further

 

7 Doc. 1. at 9

8 See Doc. 3.

° See Mendez v. Small, 298 F. 3d 1154, 1158 (9 Cir. 2002).
10 See 28 U.S.C. §2254(d).

'l See Rule 11(a), Rules Governing § 2254 Proceedings.

2 98 U.S.C. § 2253(c)(2).

3
Case 6:21-cv-00002-SEH Document5 Filed 05/07/21 Page 4 of 4

proceedings. A certificate of appealability is denied.
ORDERED:
1. Tate’s petition!? is DENIED on the merits.
2. A certificate of appealability is DENIED.

+h
DATED this _7 “day of May, 2021.

f Hechler
Sam E. Haddon
United States District Court Judge

 

13 Doc. 1
